DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to a Preliminary Amendment filed on 05/10/2021 of an Application filed on 05/10/2021, which is a continuation of U.S. Patent Application No. 16/497,636 filed on 09/25/2019.
	Currently, claim 1 is examined as below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/497,636, filed on 09/25/2019.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 05/10/2021, 04/04/2022 and 05/12/2022. The IDS have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Electronic Structure having Two Field Effect Transistors
(Clean Version) Electronic Structure having Two Field Effect Transistors
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, the phrases "e.g." in lines 5 and 11 render the claim indefinite. When language such as “e.g.” is stated in claims, it leads to confusion over the intended scope of the claim. It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Second, the phrases “may” in lines 6 and 12 render the claim indefinite. The word “may” means to express possibility or probability. That is, the channels are possibly/probably controlled by the voltage to the gate terminal according to claim 1. Thus, it becomes unclear whether the conductivity of the channels are actually controlled by application of a voltage to the gate terminal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0140569 A1 to Yoneda et al. (“Yoneda”).


    PNG
    media_image1.png
    458
    566
    media_image1.png
    Greyscale

Regarding independent claim 1, Yoneda in Fig. 1B teaches a structure comprising: 
a first field effect transistor, FET (Fig. 1B & ¶ 104 disclose the transistors in Fig. 1B are FETs), comprising a first source terminal 116a (¶ 105, second conductive film 116a serves as a source electrode), a first drain terminal 126a (¶ 105, third conductive film 126a serves as a drain electrode), a first layer or body of semiconductive material 106a (¶ 65, first oxide semiconductor film 106a includes a channel region) arranged to provide a first semiconductive channel 106a (¶ 65, first oxide semiconductor film 106a includes a channel region) connecting the first source terminal 116a to the first drain terminal 126a (Fig. 1B & ¶ 65), and a gate terminal 114 (¶ 107, fourth conductive film 114 serves as a second gate electrode) arranged with respect to (e.g. over) the first semiconductive channel 106a such that a conductivity of the first semiconductive channel 106a may be controlled by application of a voltage to the gate terminal 114 (¶ 120); and 
a second FET (Fig. 1B) comprising a second source terminal 116b (¶ 115, fifth conductive film 116b serves as a source electrode), a second drain terminal 126b (¶ 115, sixth conductive film 126b serves as a drain electrode), a second layer or body of semiconductive material 106b (¶ 114, second oxide semiconductor film 106b includes a channel region) arranged to provide a second semiconductive channel 106b (¶ 114, second oxide semiconductor film 106b includes a channel region) connecting the second source terminal 116b to the second drain terminal 126b (Fig. 1B, ¶ 114 & ¶ 65), and said gate terminal 114, the second conductive channel 106b being arranged with respect to (e.g. over) said gate terminal 114 (Fig. 1B) such that a conductivity of the second channel 106b may be controlled by application of a voltage to the gate terminal 114 (¶ 120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                          

/JAY C CHANG/Primary Examiner, Art Unit 2895